On Petition for Rehearing.
PER CURIAM.
In a petition for rehearing, with respect to our decision and opinion of January 18, 1979, appellants assert that the ranges of values for the d-spacings listed in Table B of their specification reflect the magnitude of variations in data expected from differences in apparatus, temperature, humidity, and the like. However, neither the specification nor any evidence of record equates the Table B ranges of values with the data variations from such sources.
Appellants also assert that their specification tentatively assigns the claimed zeolite to the cubic symmetry class, citing a publication to indicate that Milton’s zeolite R is generally considered of rhombohedral or hexagonal symmetry.
Appellants’ assertions in support of the petition may point toward a conclusion that the claimed zeolite has a unique crystal structure. Neither assertion, however, is part of the record produced before the PTO. Hence, neither may be considered on this appeal.
The petition is denied.